 

Exhibit 10.1

Execution Version

 

THIS AGREEMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AND INTERCREDITOR
AGREEMENT DATED AS OF DECEMBER 31, 2019, BY AND AMONG, AMONG OTHERS,
SUBORDINATED HOLDER AND GORDON BROTHERS FINANCE COMPANY, AS SENIOR AGENT (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED IN ACCORDANCE WITH ITS
TERMS, THE “SUBORDINATION AGREEMENT”). IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE SUBORDINATION AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
SUBORDINATION AGREEMENT SHALL CONTROL.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS AND
MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE
DISPOSED OF (EACH, A “TRANSFER”) ONLY IF SUCH SECURITIES ARE REGISTERED UNDER
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR IF SUCH TRANSFER
IS MADE PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
SUCH STATE SECURITIES LAWS AFTER PROVIDING AN OPINION OF COUNSEL TO SUCH EFFECT.

 

 

 

SUBORDINATED NOTE

 

Dated as of December 31, 2019

 

FOR VALUE RECEIVED, Apex Global Brands Inc., a Delaware corporation (the
“Issuer”), hereby promises to pay, without setoff, deduction, recoupment or
counterclaim, to Caransa Groep B.V. (the “Holder”), or its permitted assigns,
the principal sum of $275,000.00, together with interest thereon from the date
of this Subordinated Note (this “Note”) through the date that all principal and
accrued interest under this Note is paid in full.

 

Subject to the terms hereof, on November 2, 2021 (the “Maturity Date”), the
entire outstanding principal balance of this Note, plus any and all accrued and
unpaid interest thereon, shall be due and payable in full by the Issuer to the
Holder.

 

Reference is made to that certain Financing Agreement, dated as of August 3,
2018, among the Issuer, certain of its affiliates as guarantors, Gordon Brothers
Finance Company, as administrative and collateral agent (the “Senior Agent”),
and the lenders party thereto from time to time (as amended, restated,
supplemented or otherwise modified from time to time, the “Senior Financing
Agreement”). All capitalized terms used in this Note that are not otherwise
defined herein shall have the same meanings herein as set forth in the Senior
Financing Agreement.

 

 

--------------------------------------------------------------------------------

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which the Holder, by the acceptance of this Note,
and the Issuer agree:

 

1.Interest. This Note shall bear interest on the principal amount hereof from
time to time outstanding until repaid, at a rate per annum equal to the LIBOR
Rate (as defined below) plus the Applicable Margin (as defined below). Interest
on this Note shall be payable monthly,  in arrears, on the first day of each
month, commencing on the first day of the month following the month in which the
Note is made and at maturity (whether upon demand, by acceleration or
otherwise). Any interest not paid when due shall accrue interest as provided in
this Section 1, including clause (iii)(3) of the definition of Applicable Margin
below.

 

“Applicable Margin” means, as of any date of determination:

 

(i)The relevant Applicable Margin shall be set at the respective level indicated
below, based upon the Consolidated EBITDA for the trailing twelve month period
of the Issuer and its subsidiaries. For purposes of the immediately preceding
sentence,  Consolidated EBITDA of the Issuer and its subsidiaries shall be as
defined in the Senior Financing Agreement. Consolidated EBITDA shall be
calculated as of the end of the most  recent fiscal quarter of the Issuer and
its Subsidiaries for which quarterly financial statements have been delivered to
the Senior Agent pursuant to the terms of the Senior Financing Agreement:

 

Pricing Level

Consolidated EBITDA

Applicable Margin

1

< $10,000,000

8.75%

2

≥ $10,000,000 and <

15,000,000

8.50%

3

≥ $15,000,000

8.25%

 

(ii)Subject to clause (iii) below, the adjustment of the Applicable Margin (if
any) will occur five (5) business days after the date the Senior Agent receives
the quarterly financial statements required to be delivered pursuant to the
terms of the Senior Financing Agreement.

 

 

(iii)

Notwithstanding the foregoing:

 

(1)the Applicable Margin shall be set at Pricing Level 1 in the table above if
for any period the Senior Agent does not receive the financial statements as
required pursuant to the terms of the Senior Financing Agreement, and for the
period commencing on the date such financial statements were required to be
delivered through the date on which such financial statements and certificate
are actually received by the Senior Agent;

 

 

2

--------------------------------------------------------------------------------

 

(2)in the event that the financial information required to be delivered pursuant
to the terms of the Senior Financing Agreement is inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any fiscal period, then the Applicable Margin for such
fiscal period shall be adjusted retroactively (to the effective date of the
determination of the Applicable Margin that was based upon the delivery of such
inaccurate financial information) to reflect the correct Applicable Margin, and
the Issuer shall promptly make payments to the Holder to reflect such
adjustment;

 

(3)if a default with respect to the terms and conditions of this Note has
occurred and is continuing and the Applicable Margin is being determined
pursuant to clause (ii) above, the Applicable Margin shall be 10.75% until the
date such default is cured or waived; and

 

(4)any provision or definition of the Senior Financing Agreement incorporated or
referenced in this Section 1 shall be deemed at all times to be in the form in
which it existed on the date hereof, provided that any modification of the
applicable margin table in the definition of Applicable Margin under the Senior
Financing Agreement that results in an increase in the overall interest rates
from time to time under the Senior Financing Agreement shall automatically
modify the Applicable Margin under this Note unless waived by Holder in writing
in Holder’s sole and absolute discretion.

 

“LIBOR Rate” means the greater of (a) two percent (2.00%), and (b) the offered
rate per annum for three-month deposits of U.S. Dollars that appears on Reuters
Screen Page LIBOR 01 at approximately 11:00 A.M. (London, England time) two (2)
business days prior to the first day of such month; provided that, if such rate
is not available, the LIBOR Rate shall be deemed to be a comparable successor or
alternative rate that is, at such time, designated by the Senior Agent to be the
rate utilized under the Senior Financing Agreement in lieu of LIBOR or, if the
monetary obligations under the Senior Financing Agreement are no longer
outstanding or the Senior Agent has not specified a rate in lieu of LIBOR, the
rate that is, at such time, broadly accepted by the loan market in lieu of
LIBOR; provided, further, notwithstanding anything to the contrary contained
herein, until such time as the monetary obligations under the Senior Financing
Agreement are paid in full, any alternative LIBOR Rate utilized under this Note
shall not exceed the LIBOR Rate applicable to the Senior Financing Agreement.
LIBOR Rate shall be  determined on a monthly basis.

 

All interest shall be computed on the basis of a year of 360 days for the actual
number of days, including the first day but excluding the last day, elapsed

 

2.Payments. Payments of principal and interest are payable by the Issuer in
lawful monies of the United States of America via wire transfer in immediately
available funds for deposit in the account(s) designated in writing by the
Holder prior to the date of such payment.

 

3.Rights of Holder. Upon the occurrence and during the continuance of
any  default with respect to the terms and conditions of this Note, unless such
default has been waived in writing by the Holder, Holder may declare all
outstanding obligations and liabilities of the Issuer payable hereunder to be
immediately due and payable; provided that, in the case of a

 

 

3

--------------------------------------------------------------------------------

 

default with respect to the terms and conditions of this Note, all amounts
payable by the Issuer hereunder, including, without limitation, the principal
balance and all accrued interest on this Note, shall automatically become
immediately due and payable, without notice, action or election by the Holder.
In addition to the foregoing remedies, Holder may exercise any other right,
power or remedy granted to it or otherwise permitted to it by law or under any
other agreement either by suit in equity or by action at law, or both. No
failure on the part of the Holder in exercising any right or remedy hereunder,
and no single, partial or delayed exercise by the Holder of any right or remedy
shall preclude the full and timely exercise by the Holder at any time of any
right or remedy of the Holder hereunder without notice. No course of dealing or
other conduct, no oral agreement or representation made by the Holder or usage
of trade shall operate as a waiver of any right or remedy of the Holder.

 

4.Prepayment. This Note may be prepaid in whole or in part at any time, together
with any accrued and unpaid interest, without premium, penalty or discount.

 

5.Successors and Assigns. The rights and obligations of the Issuer and the
Holder of this Note shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees. The Issuer may not
assign this Note, in whole or in part, without the written consent of the
Holder. The Holder may not assign this Note, in whole or in part, without the
written consent of the Issuer.

 

6.Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Issuer and Holder.

 

7.Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be hand delivered or sent via facsimile, overnight
courier service or mailed by certified or registered mail, postage prepaid,
return receipt requested, addressed or sent to the respective parties at such
address for a party as shall be furnished the other party hereto in writing.

 

8.Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

9.CONSENT TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW
YORK, BOROUGH OF MANHATTAN, OR  OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS NOTE, THE
ISSUER HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE ISSUER HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE
LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ISSUER AT 5990 SEPULVEDA

 

 

4

--------------------------------------------------------------------------------

 

BOULEVARD, SHERMAN OAKS, CA 91411 (OR SUCH OTHER ADDRESS AS SHALL BE DESIGNATED
BY WRITTEN NOTICE TO THE HOLDER FROM TIME TO TIME), SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE ISSUER AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE HOLDER TO SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE ISSUER IN ANY OTHER JURISDICTION. THE ISSUER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES,  TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT THE ISSUER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE ISSUER HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS NOTE.

 

10.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
NOTE, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER
NOTE DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH,
OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
NOTE, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. ISSUER CERTIFIES THAT NO OFFICER,
REPRESENTATIVE, AGENT OR ATTORNEY OF THE HOLDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT HOLDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. ISSUER HEREBY ACKNOWLEDGES
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER ENTERING INTO THIS
NOTE

 

11.Entire Agreement. This Note contains the entire agreement between the parties
with respect to the subject matter hereof, and supersedes every course of
dealing, other conduct, oral agreement or representation previously made by the
parties. In the event that any court of competent jurisdiction shall determine
that any provision, or portion thereof, contained in this Note shall be
unenforceable in any respect, then such provision shall be deemed limited to the
extent that such court deems it enforceable, and the remaining provisions of
this Note shall nevertheless remain in full force and effect.

 

 

 

5

--------------------------------------------------------------------------------

 

 

12.Subordination. Notwithstanding anything contained in this Note to the
contrary, the rights and benefits of the Holder hereof, including any successor
or assign, are subject and subordinated pursuant to the terms of the
Subordination Agreement, and Holder shall not exercise any rights or remedies
under this Note except as expressly permitted by the Subordination Agreement.

 

[Signature Page Follows]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date first above indicated.

 

 

 

 

 

APEX GLOBAL BRANDS INC., as Issuer

 

 

 

By:

/s/ Henry Stupp                                      

 

Name:

Henry Stupp

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to
Caransa Subordinated Note

 

 

--------------------------------------------------------------------------------

 

AGREED AND ACCEPTED:

CARANSA GROEP B.V.

 

 

By:

/s/ P.C. Langenberg                                      

Name:

P.C. Langenberg

Title:

Director

 

By:

/s/ S. Caransa                                                

Name:

S. Caransa

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Caransa Subordinated Note

 